     Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 1 of 16
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 09, 2020
                        UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                   §
 Plaintiff/Respondent,                      §
                                            §
       v.                                   §           CRIMINAL NO. 2:19-33
                                            §           CIVIL NO. 2:20-113
DWAYNE LAZO,                                §
 Defendant/Movant.                          §

                       MEMORANDUM OPINION & ORDER

      Defendant/Movant Dwayne Lazo filed a motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. D.E. 36. Now pending is the United States of

America’s (the “Government”) Motion for Judgment on the Record (D.E. 42), to which

Movant has responded (D.E. 44). Also pending are Movant’s Motion for an Evidentiary

Hearing on 28 U.S.C. § 2255 Motion (D.E. 45) and letter motion for compassionate

release (D.E. 46). For the reasons stated herein, the Government’s motion is GRANTED,

and Movant’s motions are DENIED.

I. BACKGROUND

      The investigation giving rise to this case centered around two interconnected

methamphetamine and heroin supply networks operating in the Corpus Christi, Texas

area. One of the defendants in the conspiracy was a large-scale supplier of 96% to 100%

pure methamphetamine, with a source of supply in Mexico. This supplier provided

methamphetamine to at least six other distributors locally, including Movant.

      As detailed in the Stipulation of Fact he signed (D.E. 23), Movant was arrested in

his vehicle on May 7, 2018, after police officers responded to a call about a man asleep at

                                             1
     Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 2 of 16




the wheel of a parked car outside a convenience store. Officers identified Movant and

determined that he had an outstanding warrant for a parole violation. During an inventory

search of the car, officers found a black case containing a scale and several clear plastic

bags of assorted drugs, including one bag with 11.9 grams of d-methamphetamine with a

purity of 98%, two bags of cocaine, and one bag of Alprazolam pills. Officers also found

a wallet on the floorboard containing Movant’s driver license and $1,537 in U.S.

currency, which they believed to be drug proceeds. Movant stipulated that the amount of

methamphetamine recovered inferred the intent to distribute.

      As detailed in the Presentence Investigation Report (PSR, D.E. 27), the stipulated

facts were corroborated by three separate cooperating defendants (“CD”), who identified

Movant as their customer. CD1 recorded high volume sales to Movant in his/her ledger.

CD2 indicated that Movant was supplied with one to two kilograms of methamphetamine

every other week from at least January 2018 to April 2018, and that Movant was one of

his/her biggest customers. CD3 also stated that he/she supplied Movant with kilogram

amounts of methamphetamine. Co-conspirator debriefings indicated that Movant was

supplied at a minimum 4.5 kilograms of methamphetamine/ice.

      On January 9, 2019, Movant was charged with conspiracy to possess with intent to

distribute more than 50 grams of methamphetamine, in violation of 21 U.S.C. §§ 846,

841(a)(1) and (b)(1)(A) (Count 1), and with possession of more than five grams of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) (Count 2). He

pled guilty to Count 1 before a magistrate judge pursuant to a written plea agreement,

wherein he waived his right to appeal or collaterally attack his conviction or sentence,

                                             2
     Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 3 of 16




except to raise a claim of ineffective assistance of counsel. The Court adopted the

Magistrate’s findings and recommendations and found Movant guilty of Count 1.

       Movant was sentenced to 156 months’ imprisonment, to be followed by five

years’ supervised release. The sentence was a downward variance from the Sentencing

Guidelines range (262–327 months), based on defense counsel’s unopposed motion, the

Court’s application of the 18 U.S.C. § 3355(a)(1) factors, and Movant’s drug or alcohol

dependence. Judgment was entered May 28, 2019. Movant did not appeal. His conviction

became final on June 11, 2019, the last day to file a notice of appeal. See FED. R. APP.

4(b)(1)(A)(i).

II. MOTION UNDER 28 U.S.C. § 2255

       Movant filed the present § 2255 motion on May 4, 2020. It is timely.

       A. MOVANT’S ALLEGATIONS

       Movant alleges that defense counsel (“Counsel”) was constitutionally ineffective

in the following ways:

       1.   Counsel committed cumulative errors in failing to investigate exculpatory
            information;

       2.   Counsel failed to file a motion to disclose favorable evidence under Brady,
            failed to move to quash the indictment, and failed to move for a speedy trial;

       3.   Counsel failed to file a motion to suppress;

       4.   Counsel failed to subject the Government’s case to a “meaningful adversary
            testing process;” and

       5.   Movant’s guilty plea was not knowingly and voluntarily entered because he
            received ineffective assistance of counsel.



                                             3
     Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 4 of 16




       Based on these alleged errors, Movant moves the Court to “reverse, remand, and

resentence [him] to time served.” D.E. 36, p. 17.

       The Government moves for a judgment on the record pursuant to Rule 8(a), 28

U.S.C. Foll. § 2255, on the grounds that each of Movant’s claims is vague, conclusory,

and made without any legal or evidentiary basis or support.

       B. LEGAL STANDARDS

              1. 18 U.S.C. § 2255

       There are four cognizable grounds upon which a federal prisoner may move to

vacate, set aside, or correct his sentence: (1) constitutional issues, (2) challenges to the

district court’s jurisdiction to impose the sentence, (3) challenges to the length of a

sentence in excess of the statutory maximum, and (4) claims that the sentence is

otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v. Placente, 81

F.3d 555, 558 (5th Cir. 1996). “Relief under 28 U.S.C. § 2255 is reserved for

transgressions of constitutional rights and for a narrow range of injuries that could not

have been raised on direct appeal and would, if condoned, result in a complete

miscarriage of justice.” United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).

              2. Ineffective Assistance of Counsel

       An ineffective assistance of counsel allegation presented in a § 2255 motion is

properly analyzed under the two-prong test set forth in Strickland v. Washington, 466

U.S. 668, 689 (1984). United States v. Willis, 273 F.3d 592, 598 (5th Cir. 2001). To

prevail on a claim of ineffective assistance of counsel, a movant must demonstrate that

his or her counsel’s performance was both deficient and prejudicial. Id. This means that a

                                             4
     Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 5 of 16




movant must show that counsel’s performance was outside the broad range of what is

considered reasonable assistance and that this deficient performance led to an unfair and

unreliable conviction and sentence. United States v. Dovalina, 262 F.3d 472, 474–75 (5th

Cir. 2001).

       In reviewing ineffectiveness claims, “judicial scrutiny of counsel’s performance

must be highly deferential,” and every effort must be made to eliminate “the distorting

effects of hindsight.” Strickland, 466 U.S. at 689. An ineffective assistance claim focuses

on “counsel’s challenged conduct on the facts of the particular case, viewed as of the time

of counsel’s conduct[,]” because “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence.” Id. at 689–90. With regard to

the prejudice requirement, a movant must show that “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694; Armstead v. Scott, 37 F.3d 202, 210 (5th Cir. 1994) (“A court need

not address both components of the inquiry if the defendant makes an insufficient

showing on one.”).

       C. ANALYSIS

              1. Failure to Investigate

       In his first ground for relief, Movant claims that “Counsel was ineffective for

making cumulative errors,” namely her “failure to investigate and present evidence

consistent with Defendant’s claim that he was a recreational drug user.” D.E. 36, p. 5.

Specifically, Counsel “failed to investigate excuidatory [sic] information in investigation

reports, interview witness and subpena [sic] witnesses.” Id.

                                             5
     Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 6 of 16




       Under Strickland, a petitioner “who alleges a failure to investigate on the part of

his counsel must allege with specificity what the investigation would have revealed and

how it would have altered the outcome of the [case].” United States v. Green, 882 F.2d

999, 1003 (5th Cir. 1989) (citing Alexander v. McCotter, 775 F.2d 595 (5th Cir. 1985));

see also United States v. Bernard, 762 F.3d 467, 472 (5th Cir. 2014). “[I]n a guilty plea

scenario, a petitioner must prove not only that his attorney actually erred, but also that he

would not have pled guilty but for the error.” Armstead, 37 F.3d at 206 (citing Hill v.

Lockhart, 474 U.S. 52 (1985)). The Fifth Circuit has further “explained that ‘complaints

of uncalled witnesses are not favored in federal habeas corpus review because allegations

of what a witness would have testified are largely speculative.’” United States v. Fields,

761 F.3d 443, 461 (5th Cir. 2014) (quoting Sayre v. Anderson, 238 F.3d 631, 635–36 (5th

Cir. 2001)). To prevail on such a claim, “‘the petitioner must name the witness,

demonstrate that the witness was available to testify and would have done so, set out the

content of the witness’s proposed testimony, and show that the testimony would have

been favorable to a particular defense.’” Id. (quoting Day v. Quartermain, 566 F.3d 527,

538 (5th Cir. 2009)).

       Here, Movant “has failed to suggest with specificity what exculpatory evidence

could have been uncovered by a more thorough investigation by his counsel . . . .” See

Green, 882 F.2d at 1002. He has also failed to identify any witness who would have

provided favorable testimony. Movant claims the fact that he was found passed out with

needles and assorted drugs in his car at the time of his arrest proves that he was a

recreational drug user and not a drug dealer; however, the two are not mutually exclusive.

                                              6
     Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 7 of 16




The Stipulation of Fact Movant signed under penalty of perjury also refutes his claim that

he was no more than a recreational drug user. Accordingly, this claim is denied.

              2. Failure to File Motions

       In his second ground for relief, Movant claims that “Counsel’s failure to file to

quash indictment, motion for discovery, motion to produce exculpatory evidence under

Brady v. Maryland, and motion for speedy trial constituted ineffective assistance of

counsel.” D.E. 36, p. 6. In his third ground for relief, he similarly claims that “Counsel

was constitutionally ineffective for failing to move to suppress drug statement evidence

that was not truthful, corroborated, or sufficient as was in this case,” and Movant “was

prejudiced by this evidence [that] was used to convict and sentence [him].” Id., p. 9.

       “A voluntary and unconditional guilty plea has the effect of waiving all

nonjurisdictional defects in the prior proceedings.” United States v. Wise, 179 F.3d 184,

186 (5th Cir. 1999) (citing McMann v. Richardson, 397 U.S. 759, 766 (1970); Busby v.

Holman, 356 F.2d 75, 77 & n. 3 (5th Cir. 1966) (collecting cases)). “When a criminal

defendant has solemnly admitted in open court that he is in fact guilty of the offense with

which he is charged, he may not thereafter raise independent claims relating to the

deprivation of constitutional rights that occurred prior to the entry of the guilty plea.”

United States v. Smallwood, 920 F.2d 1231, 1240 (5th Cir. 1991) (citation omitted). “This

includes all [ineffective assistance of counsel] claims ‘except insofar as the

ineffectiveness is alleged to have rendered the guilty plea involuntary.’” United States v.

Palacios, 928 F.3d 450, 455 (5th Cir. 2019) (quoting United States v. Glinsey, 209 F.3d

386, 392 (5th Cir. 2000)).

                                             7
     Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 8 of 16




       When Movant pled guilty to Count 1 of the indictment, he waived his right to now

claim that counsel was ineffective for failing to file the aforementioned pretrial motions.

Accordingly, his second and third claims are denied.

              3. Failure to Challenge Prosecution’s Case

       In his fourth ground for relief, Movant argues that “Counsel was ineffective for

not doing any adverse testing and Defendant was prejudiced by being converted without

testing.” D.E. 36, p. 11.

       The Government argues that, like his claims regarding Counsel’s failure to file

pretrial motions, Movant waived any claim to “meaningful adverse testing” based on his

non-conditional voluntary plea of guilty and in accordance with the terms of his plea

agreement. See Palacios, 928 F.3d at 455. In response, Movant says he only waived this

claim “based on bad advice,” and he “would have never waived his rights had counsel

advised him that evidence exist[ed] and could have been properly presented that

[Movant] was in fact an addict and recreational drug user who should have only been

responsible for the drugs he possessed 11.9 grams to use.” D.E. 44, p. 4. Movant may be

a drug addict and user; however, as set forth in Part II.C.1, supra, he has failed to identify

any exculpatory evidence showing that he was not also a methamphetamine dealer.

Accordingly, this claim is denied.

              4. Involuntary Plea

       In his fifth and final ground for relief, Movant claims that “[a] conviction on a

guilty plea tendered as a result of faulty advice is a miscarriage of justice,” and, in

entering into a written plea agreement with the Government, he did “not waive [his] right

                                              8
     Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 9 of 16




to challenge that his guilty plea was not knowingly and voluntarily entered because of

ineffective assistance of counsel.” D.E. 36, p. 13.

         Movant’s general claim that his guilty plea was involuntary “because of

ineffective assistance of counsel” is vague, conclusory, and unsupported by any specific

factual allegations. Moreover, the record establishes the Court’s full compliance with

Federal Rule of Criminal Procedure 11. In recommending that the Court accept Movant’s

guilty plea, the Magistrate determined that Movant understood the charges against him

and the rights he was giving up; the minimum and maximum statutory penalties,

including imprisonment, fine, and term of supervision; the operation of the Sentencing

Guidelines and those punishment ranges; and his waiver of pretrial, trial, appellate, and

post-conviction rights. D.E. 24. This Court adopted the Magistrate’s findings as its own,

accepted Movant’s guilty plea, and adjudicated Movant guilty. D.E. 25. Finally, a signed,

unambiguous plea agreement is accorded great evidentiary weight when deciding if the

plea is entered voluntarily. See Bonvillan v. Blackburn, 780 F.2d 1248, 1252 (5th Cir.

1986).

         The evidence before the Court supports the finding that Movant’s guilty plea was

knowing and voluntary, and he does not show any likelihood that the result of the

proceeding would have been different but for his vague and conclusory allegations of

ineffective assistance of counsel. Accordingly, this claim is denied.

         D. MOTION FOR AN EVIDENTIARY HEARING

         “A § 2255 motion requires an evidentiary hearing unless either (1) the movant’s

claims are clearly frivolous or based upon unsupported generalizations, or (2) the movant

                                              9
    Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 10 of 16




would not be entitled to relief as a matter of law, even if his factual assertions were true.”

United States v. Allen, 918 F.3d 457, 460 (5th Cir. 2019).

       Movant requests an evidentiary hearing, claiming there are “conflicting affidavits

based on disputes.” D.E. 45, ¶ 4. Contrary to his motion, Movant did not “attach[] to his

motion his affidavit detailing the facts that defense [counsel] Laura Ramos involvement

used to induce his guilty plea,” nor did the Government “obtain[] an affidavit from

Defense counsel Laura Ramos concerning the Indictment to petitioner.” Id., ¶¶ 2, 3.

       Because all of Movant’s claims are clearly frivolous and based upon unsupported

generalizations, his motion for an evidentiary hearing is DENIED.

       E. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas

corpus proceeding “unless a circuit justice or judge issues a certificate of appealability.”

28 U.S.C. § 2253(c)(1)(A). Although Movant has not yet filed a notice of appeal, the §

2255 Rules instruct this Court to “issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” RULE 11, § 2255 RULES.

       A certificate of appealability (COA) “may issue . . . only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

“The COA determination under § 2253(c) requires an overview of the claims in the

habeas petition and a general assessment of their merits.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). To warrant a grant of the certificate as to claims denied on their merits,

“[t]he petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                             10
    Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 11 of 16




473, 484 (2000). This standard requires a § 2255 movant to demonstrate that reasonable

jurists could debate whether the motion should have been resolved differently, or that the

issues presented deserved encouragement to proceed further. United States v. Jones, 287

F.3d 325, 329 (5th Cir. 2002) (relying upon Slack, 529 U.S. at 483–84). As to claims that

the district court rejects solely on procedural grounds, the movant must show both that

“jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether

the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       Based on the above standards, the Court concludes that Movant is not entitled to a

COA on any of his claims. That is, reasonable jurists could not debate the Court’s

resolution of his claims, nor do these issues deserve encouragement to proceed. See

Jones, 287 F.3d at 329.

III. MOTION FOR COMPASSIONATE RELEASE

       Movant has served approximately 23 months (15%) of his 156-month sentence

and has a projected release date, after good time credit, of June 20, 2030. Citing the First

Step Act, PL 115-015, _____, 2018, 132 Stat. 015, he now moves the Court to allow him

to serve the remainder of his sentence on home confinement because he is needed at

home to help care for his father, who is in poor health. He submitted a written request for

compassionate release with the warden at Pekin FCI on August 18, 2020, but his request

was denied. See D.E. 46-2, p. 2.




                                              11
    Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 12 of 16




      A. Legal Standard

      As modified by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes a court to

reduce a defendant’s sentence under a limited number of circumstances:

             (c) Modification of an Imposed Term of Imprisonment.—
             The court may not modify a term of imprisonment once it has
             been imposed except that—
                 (1) in any case—
                     (A) the court, upon motion of the Director of the
                     Bureau of Prisons, or upon motion of the defendant
                     after the defendant has fully exhausted all
                     administrative rights to appeal a failure of the Bureau
                     of Prisons to bring a motion on the defendant’s behalf
                     or the lapse of 30 days from the receipt of such a
                     request by the warden of the defendant’s facility,
                     whichever is earlier, may reduce the term of
                     imprisonment (and may impose a term of probation or
                     supervised release with or without conditions that does
                     not exceed the unserved portion of the original term of
                     imprisonment), after considering the factors set forth
                     in section 3553(a) to the extent that they are
                     applicable, if it finds that—
                         (i) extraordinary and compelling reasons warrant
                         such a reduction . . . and that such a reduction is
                         consistent with applicable policy statements issued
                         by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

      The applicable United States Sentencing Commission policy statement provides

that extraordinary and compelling reasons for early release exist where:

             (A) Medical Condition of the Defendant.—

                  (i) The defendant is suffering from a terminal illness (i.e.,
                  a serious and advanced illness with an end of life
                  trajectory). A specific prognosis of life expectancy (i.e., a
                  probability of death within a specific time period) is not
                  required. Examples include metastatic solid-tumor


                                             12
    Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 13 of 16




                 cancer, amyotrophic lateral sclerosis (ALS), end-stage
                 organ disease, and advanced dementia.

                 (ii) The defendant is—
                 (I) suffering from a serious physical or medical condition,
                 (II) suffering from a serious functional or cognitive
                 impairment, or
                 (III) experiencing deteriorating physical or mental health
                 because of the aging process,

                 that substantially diminishes the ability of the defendant
                 to provide self-care within the environment of a
                 correctional facility and from which he or she is not
                 expected to recover.

             (B) Age of the Defendant. –

             The defendant is (i) at least 65 years old; (ii) is experiencing a
             serious deterioration in physical or mental health because of
             the aging process; and (iii) has served at least 10 years or 75
             percent of his or her term of imprisonment, whichever is less;

             (C) Family Circumstances. –

                 (i) The death or incapacitation of the caregiver of the
                 defendant’s minor child or minor children.

                 (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the only
                 available caregiver for the spouse or registered partner.

             (D) Other Reasons. –

             As determined by the Director of the Bureau of Prisons, there
             exists in the defendant’s case an extraordinary or compelling
             reason other than, or in combination with, the reasons
             described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

      Even if “extraordinary and compelling reasons” for early release exist, the

Guidelines’ policy statements provide for a reduction in sentence only if a defendant “is

                                            13
    Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 14 of 16




not a danger to the safety of any other person or the community, as provided in 18 U.S.C.

§3142(g).” U.S.S.G. § 1B1.13(2). Factors relevant to this inquiry include: (1) the nature

and circumstances of the offenses of conviction, including whether the offense is a crime

of violence, or involves a minor victim, a controlled substance, or a firearm, explosive, or

destructive device; (2) the weight of the evidence; (3) the defendant’s history and

characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

       Finally, the Court must consider whether a reduction is consistent with the

applicable section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

The applicable statutory factors include, among others: the defendant’s history and

characteristics; the nature and circumstances of the offense; the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense; the need to deter criminal conduct and protect the public

from further crimes of the defendant; the need to provide the defendant with, among

other things, any needed medical treatment; and the various kinds of sentences available.

18 U.S.C. §§ 3553(a)(1)-(7).

       “In general, the defendant has the burden to show circumstances meeting the test

for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).

       B. Analysis

       Movant states that his father’s health is deteriorating due to Alzheimer’s disease

and that his mother cannot afford in-home healthcare. He moves the Court to allow him

                                             14
    Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 15 of 16




to serve the remainder of his sentence on home confinement for the sole purpose of

helping care for his father. Movant emphasizes that he has completed a number of

educational courses and maintained a clear disciplinary record while incarcerated. He

also says he is now a devoted Christian and is no longer a gang member.

      “Courts in the Southern District of Texas have repeatedly held that caring for a

sick and/or aging parent is not a qualifying ‘family circumstance’ under U.S.S.G. §

1B1.13(1)(A).” United States v. Hudec, No. 4:91-CR-1-1, 2020 WL 4925675, at *5 (S.D.

Tex. Aug. 19, 2020) (citing United States v. Latham, No. 6:18-CR-16-4, 2020 WL

4192920, at *3 (S.D. Tex. July 20, 2020); United States v. Caldwell, No. 2:17-CR-774,

2020 WL 3250728, at *2 (S.D. Tex. June 16, 2020); United States v. Ramirez, No. 2:15-

CR-750-4, 2020 WL 2062262, at *2 (S.D. Tex. Apr. 29, 2020)); see also United States v.

Ingram, 2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019) (denying compassionate

release to defendant to care for ill mother because “[m]any, if not all inmates, have aging

and sick parents. Such circumstance is not extraordinary.”). Because caring for a sick

and/or aging parent is not a qualifying “family circumstance” under U.S.S.G. §

1B1.13(1)(A), the Court is without authority to grant compassionate release on this

ground. Finally, while the Court is permitted to consider post-sentencing rehabilitation in

determining whether to grant an eligible defendant a sentence reduction, it is not

authorized to grant a reduction based upon post-sentencing rehabilitation alone. See

U.S.S.G. § 1B1.10, app. n.1(B)(iii).




                                            15
  Case 2:19-cr-00033 Document 47 Filed on 12/08/20 in TXSD Page 16 of 16




IV. CONCLUSION

    For the foregoing reasons, it is hereby ORDERED as follows:

       1. The Government’s Motion for Judgment on the Record (D.E. 42) is
          GRANTED;

       2. Movant’s motion under 28 U.S.C. § 2255 (D.E. 36) is DENIED;

       3. Motion’s motion for an evidentiary hearing (D.E. 45) is DENIED;

       4. Movant is DENIED a Certificate of Appealability; and

       5. Movant’s letter motion for compassionate release (D.E. 46) is DENIED.

    SIGNED on this 8th day of December 2020.


                                            _______________________________
                                               NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




                                      16
